Citation Nr: 0209760	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Boise, Idaho.  In July 2001, the Board reviewed and 
remanded this matter for further evidentiary development.  
Preliminary review of the file indicates that the requested 
development has been completed.

Historically, the veteran was granted service connection for 
right shoulder impingement syndrome and given an initial 
noncompensable rating by an August 1992 rating decision.  The 
disability rating was increased to 20 percent by rating 
decision dated in October 1992.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran's symptoms of service connected right 
shoulder impingement syndrome are manifested by limitation of 
motion with an end range less than shoulder level but greater 
than midway between the veteran's side and shoulder, mild 
weakness and mild loss of muscle.

3.  The veteran does not manifest significant functional 
limitation.  




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for right shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a,  Diagnostic Code 5201 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  Upon careful review 
of the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.   
Specifically, the Board finds that the October 1996 statement 
of the case and the supplemental statement(s) of the case 
that followed, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran of the applicable rating criteria and the evidence 
necessary to substantiate his claim.  The veteran was 
afforded multiple thorough VA examinations and a personal 
hearing at the local level.  Finally, the veteran has had the 
opportunity to submit evidence and argument in support of his 
claim.  No further assistance is necessary to comply with the 
requirements of the VCAA or any other applicable rules or 
regulations regarding the development of the pending claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001).

The veteran's service connected right shoulder impingement 
syndrome has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (limitation of arm motion).

Under Code 5201, limitation of arm motion, a minimum 
compensable rating of 20 percent is assigned for the dominant 
arm when motion is limited at shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  A 30 percent rating 
is warranted when dominant arm motion is limited to midway 
between the side and shoulder level.  Finally, a maximum 
schedular rating of 40 percent is allowed for the dominant 
arm when motion is limited to 25 degrees from the side.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Factual Background

The veteran provided personal testimony in an RO hearing in 
March 1997.  In summary, he testified that symptoms of his 
service connected right shoulder impingement syndrome had 
increased and were manifested by numbness in his arm, 
increased popping, and jolts of pain.  (Transcript at p. 2).

Social Security Administration (SSA) records indicate that 
the veteran has been under disability as defined by the 
Social Security Act and Regulations since July 2, 1994.  SSA 
notified the veteran of its fully favorable decision in April 
1998.  SSA's finding of disability is based on chronic pain 
syndrome primarily involving the cervical and lumbar spines, 
both shoulders, and the right upper extremity due to cervical 
disc herniation at the C-6/7 level with nerve root 
involvement and compression of the spinal cord.  SSA records 
contained medical records from various sources.  The most 
recent medical documentation in SSA records was dated January 
1998.

The veteran also underwent medical examinations and treatment 
that are remote in time, as they relate to his present 
condition, such as the VA examination in April 1997, his 
treatment under Dr. W.W. between September and October 1997, 
and his treatment under Dr. B.S. in October 1997.  As noted 
in the November 2001 VA examination report, right shoulder 
impingement was found in the April 1997 VA examination.  Dr. 
S also noted that the veteran was mildly positive for 
impingement sign of the right shoulder when he was examined 
in October 1997.

The veteran underwent a VA physical examination in March 
2000.  The examining physician reviewed the C-file and 
recorded a thorough medical history, which indicates in 
pertinent part, that the veteran injured his shoulder when he 
was struck across the mid clavicle area.   He also reported 
hitting his head in August 1983.  Records show that he sought 
treatment and was examined; examination revealed the neck was 
supple and there was no neurological sequelae reported.  The 
veteran stated that after these two injuries, he continued to 
have ongoing neck and shoulder pain.  Further review of the 
records revealed the veteran had subjective complaints of 
shoulder pain for six months from March 1991.  An examination 
showed normal range of motion.  The veteran sought treatment 
again in July 1991, complaining of several weeks of pain.  
Impingement syndrome was diagnosed at that time without  
specific documentation of the injury.  The veteran complained 
of neck and thoracic pain in January 1993; a neurosurgical 
examination was normal.  The examining physician who 
performed the neurosurgical examination commented that he 
doubted that there was an organic cause for the veteran's 
pain.  An examination performed by the veteran's private 
neurosurgeon, indicated normal and symmetrical reflexes, 
normal motor function, and normal sensation.  An April 1997 
X-ray of the cervical spine was interpreted to show 
diminished C5-6 disc space.  The veteran reported that he was 
treated by a chiropractor once some time in 1987 or 1988 and 
again in 1989.  The file showed no further treatment.

Current complaints were global right shoulder discomfort that 
stems from the clavicle out and encompasses the entire right 
arm with a sense of numbness and weakness.  The veteran 
reported that the numbness is over both the anterior and 
posterior torsos, the chest and his right arm.  Physical 
examination revealed the veteran ambulated into the 
examination room, using a cane.  His gait was symmetrical and 
entirely unremarkable.  He could easily walk on his toes and 
heels with total symmetry.  The veteran moved slowly at 
times, e.g. deep knee bend, but he was able to perform it 
completely.  He subjectively complained of entire neck, mid 
and back pain.  There was normal sensory response to light 
touch and on light pinprick there was withdrawal in the 
anterior and posterior chest thoracic region and the upper 
extremities.  The veteran reported that he sensed numbness, 
however.  This was of a non-dermatomal distribution in the 
right arm to pinprick.  The pinprick had a global reduction 
of sensation on the right with exception of the 4th and 5th 
fingers of the left.  This was a non-anatomic pattern of 
distribution of nerve deficit.  

Examination of the shoulders and upper extremities showed no 
atrophy, wasting or fasciculations.  Upper extremities were 
symmetrical.  The right upper arm circumference was 39 and 
the left was 38.5 and the forearm circumference was 31 
bilaterally.  There was full passive range of motion with no 
evidence of impingement or manifestation by crepitance or 
popping.  The examiner noted that on active range of motion 
in contrast with passive range of motion, the veteran "very 
precisely" restricts both abduction at 90 degrees and 
flexion at 90 degrees.  Extension was 10 degrees.  Reflex 
examination revealed the biceps, triceps and brachial 
radialis were 2+/4+.  There was function give-away weakness 
of the entire right upper extremity.  

X-rays of the right shoulder were taken and interpreted to be 
entirely normal.  Review of CT scans of the cervical spine 
from the file and brought by the veteran, were interpreted to 
show a calcific density at C5-6 level that does not affect 
the nerve roots or indent on the thecal sac.  The examiner 
noted that the CT scan brought by the veteran was enhanced 
with gadolinium; it was interpreted to show a possible 
syndesmophyte rather than a disc disruption.   The diagnosis 
was a calcified region off the posterior element  at level 
C5-6 with no evidence of degenerative disc disease other than 
radiographic narrowing of disc space.  There were no 
objective signs of radiculopathy or myelopathy.  There was 
nothing to document right shoulder impingement in the VA 
examination, as the examination of the right shoulder was 
totally unremarkable with no signs or radiographic evidence 
of impingement.  The glenohumeral joint was entirely normal.  
The veteran had self-limited restriction of motion, which is 
atypical for any type of impingement syndrome.  The 
examiner's impression was that the veteran need no further 
treatment and surgery was counter-indicated.

VA outpatient records show that the veteran had a physical 
therapy evaluation in March 2001.  At that time, he 
complained of neck pain and right-sided numbness in his upper 
and lower extremities.  A recent CT of the cervical spine 
were interpreted to show mild foraminal narrowing at the C5-6 
level bilaterally and a large osteophyte abutting the dural 
sac at C6.  A right shoulder film was interpreted to be 
negative.  Physical examination indicated right shoulder 
flexion was 90 degrees active.  Passive flexion was within 
normal limits.  Strength in the entire right upper extremity 
was 4-/5 to manual testing.  The veteran sought treatment at 
the VA in June 2001, complaining of significant pain and 
intermittent arm numbness with the use of his arms.  Physical 
examination showed that deep tendon reflexes were 1+ in both 
biceps and triceps. 

The veteran underwent a VA examination in November 2001.  The 
examining physician had previously examined the veteran in 
April 1993 and April 1997.  The veteran reported that in 
addition to three to four flare-ups per week lasting most of 
the day,  he was in constant pain of the right shoulder.  He 
described difficulties picking up his infant children and 
holding on to small objects, such as drinking glasses and 
utensils.  He reported that he was unable to fish because he 
had difficulty using the reel and he was unable to change a 
flat tire because he could not remove the second lugnut.  All 
these difficulties were due to right shoulder pain according 
to the veteran.  The veteran reported constant excess fatigue 
with repeated use of his right arm and shoulder, weakened 
movement, and incoordination with holding tools.  He stated 
that these symptoms become worse during flare-ups.  The 
veteran takes codeine for right shoulder pain at bedtime to 
enable him to sleep.

Physical examination showed range of motion in the right 
shoulder as follows:  flexion to 80 degrees, abduction to 80 
degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees.  Marked pain was noted at the upper 
limit on all range of motion and the veteran was unable to 
flex, abduct, or internally or externally rotate.  The 
examiner noted that the veteran was unable to internally 
rotate for the 1997 examination; he commented that 
differences in range of motion were to be expected from time 
to time.  Forward flexion of the right shoulder caused 
considerable pain at 80 degrees.  Weakened movement at 3/5 
was noted on forward flexion, posterior extension, abduction 
and adduction of the right shoulder.  A mild degree of muscle 
loss was noted upon measurement of the forearms bilaterally 
and the biceps bilaterally:  the left forearm was 12.5 inches 
and the right was 12.  Circumference of the biceps measured 
15 inches on the right and 16 inches on the left.  The 
examining physician observed the findings of the March 2000 
examination were inconsistent with the present findings, and 
he was unable to explain the discrepancy.  The examiner also 
noted an April 1993 report from a private consultation that 
opined the veteran had a probable permanent impairment of his 
right shoulder.  The examiner concluded that the veteran's 
right shoulder symptoms were attributable to his service 
connected right shoulder impingement  syndrome.  He opined 
that the veteran does not have fibromyalgia or chronic pain 
syndrome.  The veteran estimated his condition was 50 percent 
worse since he was examined in 1997; the examiner opined that 
he was not malingering with regard to his shoulder condition.

VA outpatient records show that the veteran had a physical 
therapy evaluation in January 2002.  Physical examination 
showed right shoulder active range of motion flexion was 100 
degrees.  Passive flexion was 90 degrees.  Tightness was 
noted on external rotation and internal rotation.  The 
examiner questioned whether this was muscle guarding and 
voluntary.  Strength in the right deltoid was 3+/5.  Internal 
rotation was 4/5 and external rotation was 4-/5.


II.  Analysis

A review of the record indicates that the veteran is 
appropriately rated at 20 percent under Diagnostic Code 5201 
(limitation of arm motion).  The veteran's symptoms range in 
severity from the undetectable, as was the case in the March 
2000 VA examination to the readily apparent, as seen in the 
November 2001 examination. Review of the two examination 
reports reveals that all subjective findings necessary for 
evaluation of the veteran's disability were observed and 
recorded.  The Board finds nothing in the reports to suggest 
that either is any less credible than the other.  The Board 
also notes that when the veteran underwent physical therapy 
evaluations in March 2001 and January 2002, his forward 
flexion was 90 degrees and 100 degrees respectively.  Passive 
flexion was within normal limits in March 2001 and was 90 
degrees in January 2002.  At his worse, the veteran is able 
to lift his right arm to 80 degrees with pain noted at the 
end range.  This is well above and beyond the midway point 
(45 degrees) between the veteran's side (0 degrees) and 
shoulder level (90 degrees).  Limitation of motion to the 
shoulder level is compensable at 20 percent under Diagnostic 
Code 5201.  An evaluation of 30 percent is not warranted 
because the veteran's limitation of motion does not restrict 
right arm movement to midway between his side and shoulder.

The Board has considered functional loss and finds that 20 
percent under Diagnostic Code 5201 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  Although the veteran does claim some loss of function 
through fatigue, weakened movement and incoordination, 
examinations showed only mild weakness and mild muscle 
wasting in his right upper extremity.  The Board believes 
that the symptom picture more nearly approximates a moderate 
disability, and thus supports a rating of 20 percent.  The 
Board further notes that the veteran was service connection 
was also granted for cervical spine, traumatic arthritis with 
disc herniation at C6-7 by rating decision dated in May 2000.  
This disability was evaluated at 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code  5293 (2002) (intervertebral disc 
syndrome) and takes into account some elements of the 
veteran's right shoulder pain.  Accordingly, the veteran is 
appropriately rated at 20 percent.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for right shoulder impingement syndrome is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

